Citation Nr: 1738922	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO. 13-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1978 to March 1998.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. VA scheduled a hearing for the Veteran by letter dated September 2014; however, the Veteran withdrew his request in October 2014.

In a July 2016 decision, the Board remanded the issue of an increased rating for service-connected hypertension for a VA examination.  The matter is, again, before the Board for review.  

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more, or with a history of diastolic predominantly 100 or more, requiring continuous medical for control.

CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected hypertension have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

1. Notice and Assistance

In a June 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2016). VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016). Relevant service treatment and other medical records have been associated with the claims file. Moreover, the record reflects substantial compliance with the Board's prior remand. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions). Also, VA afforded the Veteran examinations in September 2012 and February 2017, which are fully adequate. Hence, the duties to notify and to assist have been met.

2. Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Ratings for hypertensive vascular disease are evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, and assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or; for systolic blood pressure predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more. 38 C.F.R. § 4.104, DC 7101.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks an increased disability rating for hypertension. The Veteran's representative has contended that because the Veteran is on continuous medication, it is not feasible to report his true diastolic pressure; and, in the absence of the medication, his blood pressure is dangerously high, over 103 diastolic, and was "not adequately assessed" by the VA examiner. See May 2016 Brief.  While the Board acknowledges that the Veteran is on continuous medication, Diagnostic Code 7101 explicitly contemplates the effects of medication. See Carroll v. McDonald, 28 Vet. App. 267, 272 (2016) (noting, that "either a Veteran's blood pressure is controlled by medication, warranting a 10% evaluation if there is a history of elevated systolic pressure, or it is not, in which case the actual blood pressure level determines the disability rating").  

Based on the evidence of record, the Board finds that the Veteran's disability picture is contemplated by the currently assigned noncompensable disability rating. Although the Veteran is competent to report his symptoms, the question of whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record. The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability for his hypertension. 

The Veteran's medical records demonstrate an increase in his overall blood pressure readings since the September 2012 VA examination, however, the Veteran's diastolic blood pressure measures predominately well below the 100 reading over the course of the appellate period. 

At the September 2012 VA examination, the blood pressure readings were 96/55; 95/55; and 96/55. See September 2012 VA examination. Further, the Veteran reported no history of a diastolic blood pressure predominately 100 or more. Id.
At no time during the rating period were diastolic blood pressure readings predominantly 100 or more.

For the period since May 25, 2009, one year prior to his increased rating claim, the clinical readings of the Veteran's systolic blood pressure has ranged from 100 to 160, predominately below 160.   Although a November 13, 2015, VA treatment record contains one blood pressure reading of 160/80, a single 160 mm systolic pressure reading does not demonstrate a history of high blood pressure.

Similarly, at the time of the February 2017 VA examination, the Veteran reported no history of a diastolic blood pressure predominately 100 or more.  Several sets of blood pressure readings were taken in connection with the examination: 136/89; 130/90; and 120/90. However, these readings correspond to a noncompensable rating.  The Board has considered the representative's argument that the Veteran has a diastolic blood pressure of 103 mm. However, review of the Veteran's medical records fails to substantiate that reading. Rather, the Board finds that the Veteran's diastolic blood pressure history more nearly approximates the noncompensable level. Thus, VA examinations and the Veteran's clinical records demonstrate that a disability rating of 10 percent for hypertension is not warranted.

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to the claim does not reach the level of equipoise. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). Accordingly, the claim for a compensable disability rating for hypertension is denied.


ORDER

A compensable disability rating for hypertension is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


